Ross County, No. 1330. By order of May 16,1991, this court granted a stay of execution of sentence for a period of six months to allow appellant an opportunity to file a petition for post-conviction relief. The court’s order further provided that, absent such a filing within said time period, the stay would expire, and no further time would be granted except in unusual circumstances. The court further ordered that if a petition for post-conviction relief has been filed within the time allotted, a date-stamped copy of such petition shall be filed by appellant with the Clerk of this court, and the stay shall remain in effect until exhaustion of state post-conviction proceedings. It appearing to the court that appellant has not filed a date-stamped copy of a post-conviction petition with the Clerk of this court,
IT IS HEREBY ORDERED by the court, sum sponte, that the sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Wednesday, the 3rd day of July, 1996, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that the Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Ross County.